DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received Oct. 31, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 25-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,928,207. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-24 of patent # 11,0928,207 contain every element of claims 25-48 of the instant application and as such anticipate claims 25-48 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 25-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shashua et al., U.S. Patent Application Publication No. 2017/0010106 (referred to hereafter as Shashua).
As to claims 25, 33 and 41, Shashua teaches a method, processor and system comprising: 
projecting, based at least on a first pose of a machine and onto an image, an edgel corresponding to an object represented in a map, the image depicting at least a portion of a region in which the machine is located (Paragraph [0343]), based upon an initial pose (the vehicle can use the landmarks’ world coordinates from the HD map, and the vehicle can use them to compute its own location and pose; the landmarks, together with an HD map, may compute the precise vehicle pose in global coordinates; processing unit 110 may create a projection of the detected segments from the image plane onto the real-world plane; Paragraphs [0343], [0482], [0483]); 
determining a correspondence between the edgel, as projected onto the image, and an edge pixel of the image that corresponds to the object (processing unit 110 may create a projection of the detected segments from the image plant onto the real-world plane; the projection may be characterized using a 3rd-degree polynomial having coefficients corresponding to physical properties such as the position, slope, curvature, and curvature derivative of the detected road; Paragraph [0343]), based upon a distance between the projected edge and the edge pixel (determining, suing the processor, a distance of the vehicle from the at least one recognized landmark; and determining whether the vehicle is positioned on the predetermined road model trajectory associated with the road segment based on the distance; Paragraphs [0039], [0041]); 
applying, based at least on the correspondence between the edgel and the edge pixel, a transformation to the first pose to determine a second pose of the machine (see para. 41 and 343); and 
causing performance of one or more operations by the machine based at least on the second pose (the method may include determining a transformation required to move the vehicle from a current position of the vehicle to a position on the predetermined road model trajectory; and adjusting the steering system of the vehicle based on the transformation; Paragraph [0041]).
As to claims 26, 34 and 42, Shashua teaches the method of claims 25, 33 and 41, wherein the correspondence is based at least on one or more of: a distance between a first location of the edgel, as projected onto the image, and a second location of the edge pixel in the image; or a first gradient direction corresponding to the edgel and a second gradient direction corresponding to the edge pixel (processing unit 110 may create a projection of the detected segments from the image plant onto the real-world plane; the projection may be characterized using a 3rd-degree polynomial having coefficients corresponding to physical properties such as the position, slope, curvature, and curvature derivative of the detected road; Paragraph [0343]), based upon a distance between the projected edge and the edge pixel (determining, suing the processor, a distance of the vehicle from the at least one recognized landmark; and determining whether the vehicle is positioned on the predetermined road model trajectory associated with the road segment based on the distance; Paragraphs [0039], [0041]).
As to claims 27, 35 and 43, Shashua teaches the method of claims 25, 33 and 41, wherein the transformation is based at least on a plurality of correspondences respectively corresponding to a plurality of sets of edgels and edge pixels, individual sets of edgels and edge pixels of the plurality of sets of edgels and edge pixels respectively including an individual edgel and an individual edge pixel in which the individual edgel and the individual edge pixel correspond to a same object (Paragraph [0094]), wherein each edge pixel is associated with a gradient direction (processing unit 110 may determine direction 3740 as a vector pointing along a gradient of the mathematical representation of predetermined road model trajectory 3710 at target location 3714; Paragraph [0649]).
As to claims 28, 36 and 44, Shashua teaches the method of claims 25, 33 and 41, wherein the transformation is determined based at least on an aggregate distance corresponding to individual distances respectively associated with the individual sets of edgels and edge pixels (see para. 0094 and 0649).

As to claims 29, 37 and 45, Shashua teaches the method of claims 25, 33 and 41, wherein the transformation is determined based at least on a level of convergence between respective individual edgels and individual edge pixels of the individual sets of edgels and edge pixels, the level of convergence being based at least on the aggregate distance(Paragraphs [0041], [0043]) minimizes an aggregate distance between the subset of edges and their corresponding edge pixel (the alignment procedure may provide a rigid transformation that reduces or minimizes the distance between 3720 and 3712; Paragraph [0649]).
As to claims 30, 38 and 46, Shashua teaches the method of claims 25, 33 and 41, further comprising analyzing the image to identify the edge pixel (see para. 0094 and 0649).
As to claims 31, 39 and 47, Shashua teaches the method of claims 25, 33 and 41, wherein the edge pixel is identified based at least on the edge pixel corresponding to the ground (Paragraph [0343]), based upon a distance between the projected edge and the edge pixel (determining, suing the processor, a distance of the vehicle from the at least one recognized landmark; and determining whether the vehicle is positioned on the predetermined road model trajectory associated with the road segment based on the distance; Paragraphs [0039], [0041]).
As to claims 32, 40 and 48, Shashua teaches the method of claims 25, 33 and 41, wherein the transformation is based at least on a ground normal vector determined using the first pose and map data corresponding to the map (processing unit 110 may determine direction 3740 as a vector pointing along a gradient of the mathematical representation of predetermined road model trajectory 3710 at target location 3714; Paragraph [0649]).
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663